Citation Nr: 1528156	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left wrist disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to a compensable evaluation for hallux valgus of the right foot.

5.  Entitlement to a compensable evaluation for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1994 to March 1995 and from April 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the above-noted disabilities.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2012 and then again in January 2015, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board.  


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's left wrist disability manifests a diminished range of motion in both palmar flexion and dorsiflexion; however, there is no evidence of ankylosis.

2.  Throughout the claim period, the Veteran's bilateral knee disabilities more closely approximate disability typical of dislocation of the semilunar cartilage with frequent episodes of pain, "locking," and effusion; such an increase in symptomatology is first ascertainable as of May 21, 2008.

3.  Throughout the claim period, the Veteran's knees do not demonstrate of ankylosis, limitation of flexion less than 95 degrees, or limitation of extension to more than 0 degrees.

4.  The Veteran's bilateral hallux valgus is not shown to have been operated on with resection of either the right or left metatarsal heads, or to be of severe severity or equivalent to amputation of the great toe; the Veteran's hallux valgus is shown to be mild or moderate severity without surgical intervention throughout the claim period.


CONCLUSIONS OF LAW

1.  The criteria establishing an evaluation in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5214, 5215 (2014).

2.  The criteria establishing a 20 percent evaluation, but no higher, for right knee disability, beginning May 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.157, 3.400(o), 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5258 (2014).

3.  The criteria establishing a 20 percent evaluation, but no higher, for left knee disability, beginning May 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ §§ 3.157, 3.400(o), 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5258 (2014).

4.  The criteria establishing a compensable evaluation for right foot hallux valgus throughout the claim period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5280 (2014).

5.  The criteria establishing a compensable evaluation for left foot hallux valgus throughout the claim period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claims for increased evaluation for left wrist, bilateral knee, and bilateral foot disabilities, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2012 Board hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

Left Wrist Disability

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2014).  In this case, VA examination reports and the Veteran's lay statements demonstrate that the Veteran is right-handed.  Thus, the Veteran's minor extremity is at issue in this case.

Throughout the appeal period, the Veteran has been evaluated as 10 percent disabling for his left wrist disability under Diagnostic Code 5215-5024.  Diagnostic Code 5024 is for tenosynovitis, which is evaluated under Diagnostic Code 5003 in this case for arthritis without compensable limitation of motion.  

In this case, a higher evaluation under Diagnostic Code 5003 is not warranted as the involvement of the Veteran's left wrist is a single joint, and Diagnostic Code 5003 requires involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Accordingly, a higher evaluation under Diagnostic Code 5003 is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

Additionally, the Board notes that the highest evaluation under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher evaluation under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  

Therefore, the sole Diagnostic Code which would allow an assignment of an evaluation higher than the currently assigned 10 percent in this case is Diagnostic Code 5214.  Under Diagnostic Code 5214, a 20 percent evaluation is warranted for favorable ankylosis of the minor wrist between 20 degrees and 30 degrees, a 30 percent evaluation is warranted for any other position of ankylosis, except favorable, of the minor wrist, and a 40 percent evaluation is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

Turning to the evidence of record, the Veteran filed his claim for increased evaluation for his left wrist disability on October 30, 2008.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from October 30, 2007.  See 38 C.F.R. § 3.400(o) (2014).

In an October 2008 VA treatment record, the Veteran reported left wrist pain for 3 weeks.  On examination, the Veteran did not have any edema of the left wrist, though it was tender.  He was diagnosed with pain in the left wrist, without any evidence of a fracture, or significant swelling or edema.  

In December 2008, the Veteran underwent a VA examination of his left wrist.  The Veteran reported continued pain and swelling along the dorso-ulnar side of his wrist, which was aggravated by activities requiring hyperextension of his left wrist.  The Veteran's wrist popped with certain movements and had constant pain.  He was able to drive, work as a corrections officer, and perform his activities of daily living.  There was no history of incapacitating episodes or flare-up.  August 2008 x-rays of his left wrist did not demonstrate any fractures.

On examination, the Veteran did not use any assistive devices or braces for his left wrist.  His left wrist had an active and painful range of motion.  He had 64 degrees of dorsiflexion, 55 degrees of palmar flexion, 22 degrees of radial deviation, and 42 degrees of ulnar deviation.  There was slight swelling of the ulnar aspect of his left wrist.  There was no ganglion cyst of the left wrist noted and the skin and neurovascular status was normal.  The Veteran was diagnosed with a chronic left wrist sprain.  The examiner concluded that the Veteran had additional functional loss of his left wrist due to pain and lack of endurance after repetitive use-mostly due to pain-corresponded to 5 degrees of functional loss due to repetitive use.

The Veteran testified in his March 2012 Board hearing that his left wrist limits the amount of weight he can lift and carry; he also stated that he tries not to use his left wrist when he plays basketball or football.  Certain motions or awkward motion will cause the Veteran's left wrist pain to flare-up and become extremely tight.  He reported that he was unable to do pushups as a result of his left wrist disability; too much turning of the steering wheel while driving will irritate his wrist.  He also reported that it would be stiff with a bit of grinding in the morning "for no reason."  He also stated that it will become stiffer throughout the day with activity; he treated his left wrist with ice and Ibuprofen.  

The Veteran underwent a July 2012 VA examination of his left wrist.  He was diagnosed with a chronic left wrist sprain.  The Veteran reported that his left wrist has essentially been the same since his December 2008 VA examination.  He reported pain with hyperextension of his left wrist; he has intermittent swelling which occurs every 2-3 days and is triggered by heavy lifting and resolves in 1-2 days.  His pain is otherwise constant and 8 out of 10.  The Veteran described flare-ups as occurring with side-to-side movements and flexion and extension; pain increased to 10 out of 10 during flare-ups that last 6-7 hours.  He treated his left wrist with ice, rest, activity limitation and Ibuprofen.  

On examination, the Veteran had 65 degrees of palmar flexion with pain at that point, and 60 degrees of dorsiflexion with pain at that point.  The Veteran completed repetitive motion testing without a change in his range of motion.  The examiner stated that the Veteran did not have any additional limitation of motion due to repetitive-use testing, and noted that the Veteran's functional loss was pain on movement and less movement than normal as described by the above testing.  The Veteran's left wrist was tender/painful to palpitation.  His muscle strength of his left wrist in flexion and extension were normal.  The examiner noted that there was no evidence of ankylosis of the left wrist.  The Veteran did not have any left wrist surgical procedures.  The examiner concluded that the Veteran would not be better served by amputation or replacement of his left wrist with a prosthesis.  Imaging scans of the left wrist did not reveal any arthritis; the examiner noted the left wrist x-rays from October 2008.  The examiner noted that the occupational impact of his left wrist was that he had difficulty putting handcuffs and leg irons on inmates that require wrist movement and result in pain.  "In these situations, he often requires assistance on a daily basis for these activities.  [He] has lost about 7 days in the last 12 months due to wrist pain."

In a July 2012 VA treatment note, the Veteran complained of left wrist pain.  On examination, the Veteran's left wrist was tender to palpitation on the lateral aspect.

In March 2015, the Veteran underwent VA examination of his left wrist disability.  He was diagnosed with a chronic left wrist sprain and a left wrist ganglion cyst.  The Veteran reported intermittent left wrist pain and swelling at the dorsum.  He has increased pain with pushups.  He denied any injections or surgeries of the left wrist.  The Veteran's ganglion cyst occurs on and off; the last time it was noted was 3 weeks prior to the examination and lasted for 2-3 days.  The Veteran was noted as right-hand dominant.  He reported that flare-ups cause limited pushing, pulling, and lifting.  

On examination, the Veteran's left wrist had 65 degrees of palmar flexion, 65 degrees of dorsiflexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  There was pain on examination which caused functional loss in palmar flexion and dorsiflexion.  The Veteran was painful/tender to palpitation of his left wrist; there was moderate tenderness of the dorsum of the left wrist noted.  The Veteran performed repetitive use testing, which resulted in 60 degrees of palmar flexion, 60 degrees of dorsiflexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  The Veteran reported flare-ups twice a year that were mild to moderate in severity that lasted 2-3 days; the examiner noted that the examination following repetitive use testing was consistent with his statements regarding severity during flare-ups.  The examiner noted that the functional loss demonstrated after repetitive testing was due to pain, weakness, fatigability, or incoordination.  Muscle strength testing of the left wrist was normal; there was no evidence of muscle atrophy.  The examiner noted there was no ankylosis of the left wrist.  The examiner concluded that the Veteran would not be better served with amputation or prosthetic replacement of the left wrist.  The examiner also noted that the March 2015 x-rays were normal and concluded there was no evidence of degenerative arthritis of the left wrist noted at that time.  Finally, the examiner concluded that the Veteran's left wrist disability was mild without any evidence of ankylosis; the Veteran was employed as a corrections officer in the transportation unit and was able to work thru his left wrist condition and took Ibuprofen 800mg as needed.

Based on the foregoing evidence, the Board finds that an increased evaluation of the Veteran's left wrist is not warranted.  As noted above, the evidence must demonstrate left wrist ankylosis in order to warrant an increased evaluation.  The Board acknowledges that the Veteran's left wrist is shown to have a diminished range of motion throughout the appeal period; however, there is no evidence of any ankylosis of the left wrist joint.  Accordingly, as there is no evidence of ankylosis of the left wrist joint throughout the appeal period, the Board must deny an evaluation in excess of 10 percent currently assigned to the Veteran's left wrist disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5214, 5215.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Knee Disability

The Veteran filed his claim for increased evaluation on October 30, 2008.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from October 30, 2007.  See 38 C.F.R. § 3.400(o) (2014).

His knee disabilities have been evaluated as 10 percent disabling for each throughout the claim period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This code requires consideration of limitation of the joint involved.  The Board will therefore turn to the rating criteria specifically for knee disabilities in order to determine whether he is entitled to an increased evaluation.   

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Also, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Likewise, Diagnostic Code 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that the highest evaluation under Diagnostic Code 5263 is 10 percent, and therefore, the Board will no longer discuss that Diagnostic Code as it cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, in an August 22, 2007 VA treatment record, the Veteran sought treatment for slipping on a step at work and having right knee pain.  On examination, the Veteran's right knee was shown to have minimal effusion and was positive for crepitance.  He did not have any warmth, erythema, varus or valgus of his knees; his drawer testing was negative.  The examiner noted his bilateral knees were positive for chronic degenerative changes and wished to rule out a meniscal tear of the right knee at that time.  

In a January 27, 2008 VA treatment record, the Veteran sought treatment for left knee pain for a week after injuring his left knee playing basketball.  On examination, the Veteran had a normal gait and there was evidence of a small effusion of his left knee and a mildly balotable patella.  There was no evidence of erythema, warmth, or a varus/valgus deformity; his drawer testing was negative and he had a full range of motion of his left knee.  The Veteran was prescribed Naprosyn and a heating pad at that time.

In a May 21, 2008 treatment record, the Veteran complained of worsening knee pain with a clicking sound; he reported being unable to run sometimes because of his knee pain and sometimes his knees lock.  The Veteran was noted as being "interested in reviewing his compensation and pension" at that time.  On examination, the Veteran had bilateral crepitation of the knee, with a positive McMurray sign on the right side with pain on the lateral intra-articular line.  No range-of-motion testing was done at that time.  The Veteran was diagnosed with bilateral degenerative joint disease (DJD) of the knees with a history of meniscal tear and arthroscopic surgery.  It was noted that the Veteran had worsening knee pain with intermittent locking.  

Likewise, in an October 2008 VA treatment record, it was noted that the Veteran continued to complain of locking in his knees, and that he wanted to apply for higher compensation.  While it appears that the Veteran was scheduled for a Magnetic Resonating Imaging (MRI) scan of his knees, he failed to report for that scan; the Veteran disputed receiving notice of that MRI being scheduled.  On examination, the Veteran did not have any edema of his knees, though he had crepitation of both knees.  He was diagnosed with DJD of his knees.

The Veteran underwent a VA examination of his knees in December 2008.  At that time he complained of pain and swelling of both knees, worse on the left.  He has had pain and swelling in his knees since hyperextending them in the military; he had a history of arthroscopic surgeries of his knees in 1999 and 2000.  He complained presently of locking and giving way of his knees; his knees pop and grind, especially when he went down steps.  He reported using an elastic support but no assistive devices.  He was able to drive, but prolonged driving caused stiffness and swelling of the knees.  The Veteran was able to work as a corrections officer and perform his activities of daily living.  There was no history of incapacitating episodes or flare-ups, though he had increased pain during cold and rainy weather.  He was not able to run or jump because of his knee pain and swelling.  The examiner noted that March 2007 x-rays of the knees shown joint space narrowing and tricompartmental marginal osteophytes.  An MRI scan of the left knee in October 2008 demonstrated a complex tear of the lateral meniscus, tendinopathy, tricompartmental osteoarthritis, and chondromalacia.  An MRI scan of the right knee showed a complex tear of the lateral meniscus, posterior medial meniscus cyst, tricompartmental osteoarthritis, and chondromalacia.  

On examination, the Veteran walked with a left antalgic gait; he did not use any assistive devices, braces, orthotics, or inserts.  The Veteran's range of motion of his knees was painful.  The left knee had flexion to 100 degrees and his right knee had flexion to 106 degrees; both had normal extension to 0 degrees.  Both knees showed moderate effusion with retropatellar crepitus.  There was tenderness along the lateral joint lines, bilaterally, especially the left.  There was also tenderness along the medial patellar facet.  The McMurray's, Lachman's, and drawer tests were all negative.  The medial collateral ligament (MCL) and lateral collateral ligament (LCL) were intact.  He had arthroscopic scars on both knees measuring 0.8 to 1 cm, without evidence of abnormal pigmentation or hypertrophy.  He was diagnosed with bilateral torn meniscus, chondromalacia, and osteomyelitis of the knees.  

The examiner concluded that the Veteran had bilateral torn meniscus, chondromalacia, and osteoarthritis of the knees.  There was additional functional loss due to pain and lack of endurance after repetitive use-with the major impact being from pain-which resulted in an additional functional loss of 5 degrees due to pain after repetitive use.

In a January 2009 VA treatment note, the Veteran sought treatment for his knees after slipping going down stairs and twisting his knees; his knees were more painful at that time.  On examination, the Veteran had suprapatellar swelling of the knees, right greater than left; he had full range of motion of his knees.  Also, bilaterally he had a negative Lachman's test without any evidence of laxity or effusion.  He was diagnosed with bilateral chronic DJD of the knees with meniscal injuries.  The Veteran was seen in June 2009 for a VA primary care check-up, at which time it was noted that he had stable bilateral severe DJD of the knees with meniscus tears; he was not interested in surgery at that time and treated his pain with naproxen as needed.

In a December 2009 VA treatment record, the Veteran sought treatment for left knee pain.  He again sought primary care with VA for his bilateral knee pain and DJD in April 2010, though he did not want treatment or surgery at that time and dealt with it at home.  In April 2012, the Veteran went to the emergency room for a knee sprain following a basketball injury; he was prescribed Ibuprofen and a knee brace at that time.  The Veteran had a follow up that month and had similar complaints to those noted above, including pain and restricted ability to exercise as a result of his bilateral knee pain and DJD.

At his March 2012 Board hearing, the Veteran testified that he had a lot of popping, grinding, and swelling of his knees; he had to limit his sports based on if there was a lot of running and/or jumping.  He also stated that he has stiffness and swelling with prolonged driving; occupationally, the Veteran reported pain after prolonged standing as a corrections officer and having to make sure he turns a certain way so his knees will not catch.  He also reported being unable to turn his knees a certain way and that he has to be careful walking stairs so his knees do not give way and cause him to fall.  He also testified that his knees lock right before they give way.  The Veteran reported occasionally calling out of work due to swelling of his knees.  He reported taking pain medication and icing his knees in order to treat the swelling and pain; he ices his knees every day, but tries to limit the amount of medication he takes and he indicated that over-the-counter Ibuprofen was not very effective.  

The Veteran underwent another VA examination of his knees in July 2012.  At that time, the Veteran was diagnosed with bilateral torn menisci, chondromalacia, and DJD of his knees.  The Veteran reported popping, swelling, and locking of his knees that lasts a few minutes and resolves on its own.  His symptoms occurred on a daily basis, and his swelling resolved in 3-4 hours with rest and ice.  The Veteran has not had any surgical procedures since 1999 and 2001; he rated his pain as constant and 9 out of 10; his knees would give way with walking up and downstairs or with heavy lifting.  He described flare-ups as occurring with prolonged standing, sitting, squatting, running, lifting, turning to get out of the car, getting out of bed, and any activity that required bending his knee.  Pain was 10 out of 10 during a flare-up.  He treated his knees with Ibuprofen, rest, activity limitation, and ice, which will improve his symptoms in a few hours.  

On examination, the Veteran had 105 degrees of right knee flexion, with pain at that point; he had normal extension to 0 degrees with pain at that point.  The Veteran's left knee had the same ranges of motion and points of pain.  The Veteran was able to perform repetitive testing and did not experience a change in his range of motion of his bilateral knees following repetitive motion testing.  The examiner noted that the Veteran did not have any additional limitation of motion following repetitive testing, and that the Veteran's functional loss of his bilateral knee impairment was pain on movement and less movement than normal bilaterally; the results of that functional impairment is described above.  The Veteran had tenderness/pain to palpitation bilaterally.  His muscle strength of his bilateral knees in flexion and extension was normal, as well his Lachman's, posterior drawer, and medial-lateral instability testing bilaterally.  The examiner noted there was no evidence of a history of recurrent patellar subluxation or dislocation bilaterally.  The examiner did note that the Veteran had bilateral meniscal tears, which resulted in frequent episodes of locking, joint pain and effusion bilaterally; he did not have any residuals of his meniscectomy, however, with the exception of scars from his arthroscopy which were not painful or unstable; his right knee scars were 1 cm x 0.4 cm, 3 cm x .05 cm, and 2 cm x .05 cm, and his left knee scars were 1 cm x .05 cm, 1 cm x .05cm, and 2 cm x .02 cm.  

The examiner noted that the Veteran did not use any assistive devices for ambulation, though he occasionally wore knee braces.  The Veteran's bilateral knee disability was not so severe that an amputation or prosthetic replacement would better suit him.  The examiner noted that imaging scans demonstrated arthritis of the bilateral knees, though there was no evidence of patellar subluxation.  The examiner noted the October 2008 MRI's of the Veteran's bilateral knees.  With regards to occupational impairment, the examiner noted that the Veteran was a transportation officer between courtrooms, hospitals, and prisons.  The Veteran "state[d] that he has to do a lot of standing and walking and has missed time from work (up to 10 days of work).  [He] is required to do heavy lifting (leg irons, boxes, handcuffs) and is unable to lift certain heavy objects and requires assistance to do heavy lifting."

In a July 2012 VA treatment note, the Veteran complained of bilateral knee pain that was getting worse, as well as his left knee locking from time to time.  He took Ibuprofen at least twice a day; he was not interested in surgery at that time.  On examination, the Veteran had bilateral knee crepitation and a positive McMurray's sign; his right knee more had signs of a lateral meniscus tear and the left knee was both medial and lateral meniscus tears.  

In an April 2013 VA orthopedic consultation, the Veteran's complaints were similar to that noted above.  His left knee had range of motion from 0 to 115 degrees and his right knee had motion from 0 to 120 degrees; both knees were stable.  There were palpable osteophytes and manipulation of each knee with compression of the lateral joint demonstrated crunching along the lateral joint line bilaterally.  X-rays taken in March 2013 demonstrated some deformity in the femeroal condyles and osteophyte formation compatible with bilateral degenerative joint disease.  He was diagnosed with bilateral osteoarthritis with reasonable joint spaces.  

The Board has reviewed VA treatment records through February 2015, and generally those records demonstrate continued treatment and complaints with respect to his bilateral knees as described above.  

Finally, the Veteran underwent a March 2015 VA examination of his bilateral knees.  The Veteran was diagnosed with bilateral osteoarthritis of the knees with bilateral meniscal tears.  The Veteran reported bilateral knee pain, stiffness, swelling, and cracking.  He reported right knee surgery in 1998 and left knee surgery in 2001; he had a second left knee surgery in 2014.  Physical therapy and cortisone shots were performed on both knees with short relief.  He has pain with and without weightbearing; he takes Ibuprofen 800mg as needed.  He also reported flare-ups that caused limited sitting, standing, walking, squatting, and driving.  

On examination, the Veteran's right knee had flexion to 110 degrees and normal extension to 0 degrees; the examiner noted pain on flexion which caused functional loss.  There was also noted pain with weightbearing and he was painful/tender to palpitation of his right knee; there was moderate tenderness along the joint lines.  The Veteran's left knee had flexion to 105 degrees and normal extension to 0 degrees; the examiner noted pain on flexion which caused functional loss.  There was also noted pain with weightbearing and he was painful/tender to palpitation of his left knee; there was moderate tenderness along the joint lines.  There was evidence of crepitus bilaterally.  The Veteran was able to perform repetitive use testing, which resulted in 100 degrees of flexion in the right knee and 95 degrees of flexion in the left knee; the Veteran had normal extension to 0 degrees bilaterally during repetitive use testing.  The examiner therefore concluded that the due to pain, weakness, fatigability, or incoordination, the functional limitation of the Veteran's right knee was 100 degrees of flexion and his left knee was 95 degrees of flexion; there was no functional loss with respect to extension bilaterally.  The examiner additionally noted that the objective testing results were consistent with the Veteran's statements with respect to symptomatology during flare-up and therefore no additional functional loss findings during flare-up were applicable.  

Muscle strength of the Veteran's bilateral knees was normal; he did not have any muscle atrophy.  There was no ankylosis of his bilateral knees.  The examiner noted that there was no history of recurrent subluxation or lateral instability bilaterally, though there was a history of bilateral recurrent effusion bilaterally.  Lachman's, posterior drawer, medial instability, and lateral instability testing bilaterally were normal.  The examiner noted that the Veteran had bilateral meniscal tears with a history of meniscectomies in 2001 and 2014, with residuals of pain, swelling and cracking bilaterally.  The Veteran had 2 right knee and 2 left knee scars, all of which were 1 cm x .02 cm in area.  The Veteran did not use any assistive devices for ambulation.  The examiner concluded that he would not be equally served with amputation or prosthetic replacement of his knees.  The examiner noted imaging studies in November 2003 and May 2013 which indicated degenerative arthritis and complex meniscal tears bilaterally.  The examiner concluded that the Veteran currently was employed as a corrections officer in the transportation unit and was able to work thru his bilateral knee condition; the current severity of his bilateral knees was moderate and there was no instability of his bilateral knees.

As an initial matter, the Board previously remanded this claim in January 2015 in order to obtain a new VA examination and to have the examiner address whether the meniscal tears of the Veteran's knee disabilities were related to his service-connected arthritis.  The Board notes that the March 2015 examiner did not specifically address that in his examination report.  Accordingly, by resolving all doubt in favor of the Veteran, the Board will consider those meniscal tears and the associated symptomatology as due to the service-connected arthritis of the knees.  See Mittleider v. Brown, 11 Vet App 181 (1998) (where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are to be treated as connected to service).  

Based on the foregoing evidence, the Board finds that a 20 percent evaluation, but no higher, is warranted for each knee, effective May 21, 2008.  The reasoning follows.  

The Board notes that the Veteran's knees had meniscal tears with pain, effusion, and complaints of locking and giving out on May 21, 2008.  While the Board notes that there is evidence of meniscal tearing, pain, and effusion prior to that date, the May 21, 2008 VA treatment record demonstrates (a) the first indication that the Veteran had locking symptomatology as a result of his knee disabilities; and, (b) that he wished to file a claim for increased evaluation.  The Board therefore concludes that such is the first date on which a factually ascertainable increase in symptomatology occurred, as that is the date on which it was first noted that there was locking present.  See 38 C.F.R. §§ 3.157, 3.400(o), 4.71a, Diagnostic Code 5258.  

Turning to other potentially applicable Diagnostic Codes, the Board notes that the Veteran's bilateral knees do not demonstrate less than 95 degrees of flexion bilaterally throughout the appeal period, even after factoring in pain and other Deluca factors.  Likewise, the Veteran is shown to have full extension throughout the appeal period or, at maximum, a limitation to 5 degrees of extension in the July 2012 VA examination.  Regardless, the Board notes that for an evaluation in excess of 20 percent under Diagnostic Codes 5260 or 5261, the evidence must demonstrate limitation of flexion to 15 degrees or less or limitation of extension to 20 degrees or more; such evidence demonstrating those limitations of motion is not present throughout the claim period.  The Board has additionally considered whether separate evaluations under Diagnostic Codes 5260 and 5261 are appropriate; the Board finds that they are not.  

Likewise, the Board notes that the evidence throughout the claim period does not demonstrate any evidence of recurrent subluxation or lateral instability; in fact, the Veteran's knees are not shown to have any laxity, and his stability testing of his knees was normal throughout.  The Board therefore cannot find that there is evidence of recurrent subluxation or lateral instability of either knee such that an evaluation under Diagnostic Code 5257 would be appropriate.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

Accordingly, the Board finds that a 20 percent evaluation for each knee, but no higher, is warranted beginning May 21, 2008.  See 38 C.F.R. §§ 3.157, 3.400(o), 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5256-63.  In so finding, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hallux Valgus

The Veteran filed his claim for increased evaluation on October 30, 2008.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from October 30, 2007.  See 38 C.F.R. § 3.400(o) (2014).

His foot disabilities have been evaluated as noncompensable throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, for unilateral hallux valgus, a 10 percent evaluation is warranted for either severe hallux valgus, if such would be equivalent to amputation of the great toe, or if operated with resection of the metatarsal head.  See 38 C.F.R § 4.71a, Diagnostic Code 5280 (2014).

The Veteran underwent a VA examination of his feet in December 2008.  At that time, the Veteran complained of painful bunions which began in 2002; he was recommended to have surgery but did not.  X-rays from December 2004 demonstrated bilateral bunions.  He had increased pain with prolonged walking and running.  He used a prefabricated orthotic, which gave him slight relief; he had difficulty adjusting to the orthotic.  The Veteran was able to walk without any assistive device.  He was able to drive, work as a corrections officer, and perform his activities of daily living.  There was no history of incapacitating episodes or flare-ups.  

On examination, the Veteran walked with a left antalgic gait; he did not use any assistive devices, braces, orthotics, or inserts.  Examination revealed bilateral bunions.  The metatarsophalangeal angle of the great toe was 19 degrees bilaterally.  He did not have hammertoes or calluses.  He did, however, have bilateral pes planus.  There is no pain on manipulation of his feet and he was able to pronate and supinate his feet.  There was no abnormal varus or valgus of the Achilles tendons or heels.  There was no edema of the feet and his skin and neurovascular status was normal bilaterally.  He was diagnosed with bilateral flatfeet and bunions.  The examiner concluded that the Veteran had additional functional loss due to his bunions, though that additional functional loss could not be measured in degrees.

at his March 2012 Board hearing, the Veteran testified that prolonged standing affected his bilateral foot disability.  He indicated that he was unable to wear certain types of shoes; he had to wear wide-toed shoes, or very soft leather which molded/stretched around his feet.  He reported that anything rubbing against his feet for a period of time would be very irritating and painful.  He limited himself in the amount of standing and walking that he does; he tries to walk on the outside of his foot to avoid the pain on his bunions.  The Veteran indicated that his employer gave him an accommodation to wear different shoes instead of work boots during his job.  The Veteran finally reported that he did not have any surgery on his feet.  

In July 2012, the Veteran underwent another VA examination.  The Veteran was diagnosed with bilateral hallux valgus.  The Veteran reported that his symptoms were the same since the December 2008 VA examination; he has bilateral bunions without surgical intervention.  At rest, the Veteran does not experience pain; however, after prolonged walking or standing he has pain in his feet which can get to 8-9 out of 10.  In such situations, he has to take his shoes off and massage his feet.  

On examination, the examiner noted the Veteran did not have Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, pes cavus, mal- or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries.  The Veteran was noted as having bilateral hallux valgus.  The examiner noted that his bilateral hallux valgus was mild to moderate bilaterally.  He had not had surgical intervention.  The examiner noted that the Veteran had imaging scans that demonstrated degenerative arthritis of his feet; the examiner noted December 2004 x-rays that demonstrated bilateral bunions.  With respect to the Veteran's occupational impact of his bilateral feet, the Veteran had difficulty carrying heavy equipment due to foot pain; he was also required to ambulate while lifting heavy objects and this caused bilateral foot pain.  He required assistance with heavy lifting bilaterally.  

In a July 2012 VA treatment record, the Veteran reported bilateral pain in his feet.  On examination, the Veteran had pain on movement of his ankles and pain at the bottom of his feet.  He was diagnosed with bilateral flatfeet; the doctor noted he wore insoles and that the pain was getting worse.

Finally, the Veteran underwent a VA examination in March 2015.  The examiner diagnosed the Veteran with bilateral hallux valgus.  The Veteran reported bilateral foot pain since 2003 when wearing his boots.  He also had redness when wearing boots; he complained of pain and redness of the MTP joint with weightbearing.  He has been treated with insoles, but no surgery.  He took Ibuprofen for pain.  He described flare-ups as limiting his walking and standing.  

On examination, the examiner noted that the Veteran did not have pes planus, Morton's neuroma, hammertoes, hallux rigidus, pes cavus, mal- or nonunion of the tarsal or metatarsal bones, or other foot injuries.  The Veteran was noted as having bilateral hallux valgus with mild to moderate symptoms; he had not had any surgical intervention.  The Veteran was additionally noted has having pain on physical examination, which contributed to functional loss including pain on non-weightbearing, disturbance of locomotion, and interference with standing; the examiner noted that the Veteran was limited in his standing and walking secondary to his bilateral foot disability.  The examiner also noted that the Veteran used inserts to treat his condition.  The examiner noted that a review of the x-rays did not demonstrate any degenerative arthritis of the feet; the examiner noted that x-rays from November 2003 noted mild hallux valgus while March 2015 x-rays demonstrated moderate hallux valgus.  The examiner concluded that the Veteran was employed as a corrections officer in the transportation unit; he was able to work thru the bilateral foot condition and took Ibuprofen as needed.

Based on the foregoing evidence, the Board finds that a compensable evaluation under Diagnostic Code 5280 is not warranted.  There is no evidence throughout the claim period that the Veteran has had any surgical intervention respecting his bilateral hallux valgus; in fact, the Veteran denies wanting any surgical intervention with respect to that disability.  Moreover, the evidence throughout the claim period demonstrates that the Veteran's hallux valgus is either mild or moderate in severity.  As there is no evidence that the Veteran's hallux valgus is severe and/or that he would be better served with an amputation of his great toe-or that the severity of the disability is such that it is equivalent to amputation of the great toe-the Board cannot award a compensable evaluation for the Veteran's hallux valgus in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280.  

Implicit in certain of the appellant's arguments is that his disability should be rated as analogous to other disabilities, such as foot injury; however, the Board cannot rate the Veteran's hallux valgus by analogy because hallux valgus is specifically listed and contemplated by the Rating Schedule.  The Board therefore cannot rate by analogy to that Diagnostic Code in this case, as VA specifically addressed evaluation of hallux valgus in the Rating Schedule and evaluation by analogy would therefore be inappropriate.  See 38 C.F.R. § 4.20 (2014).  Additionally, while there has at times been a suggestion that the Veteran has other foot problems, such as pes planus, he is not service connected for any foot disability other than hallux valgus.  Consequently, rating other foot problems would be inappropriate.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left wrist, bilateral knee, and bilateral foot disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his service-connected disabilities, nor does the Veteran assert at any point throughout the appeal period that he is unemployable due to his service-connected disabilities.  In fact, the Veteran is shown to be employed as a corrections officer.  Since there is not any evidence of record that the Veteran's service-connected disabilities cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 10 percent for a left wrist disability is denied.

A 20 percent evaluation for a right knee disability beginning May 21, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 20 percent evaluation for a left knee disability beginning May 21, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable evaluation for right foot hallux valgus is denied.

A compensable evaluation for left foot hallux valgus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


